180 F.2d 582
Petition for Naturalization of TUNG SUN; United States ofAmerica, Appellant.
No. 9998.
United States Court of Appeals, Third Circuit.
Argued Feb. 9, 1950.Decided March 15, 1950.

Appeal from the United States District Court for the Eastern District of Pennsylvania; George A. Welsh, Judge.
James P. McCormick, Asst. U.S. Atty., Philadelphia, Pa.  (Gerald A. Gleeson, U.S. Atty., James P. McCormick, Asst. U.S. Atty., Philadelphia, Pa., F. W. Braden, District Adjudications Officer Immigration and Naturalization Service, Philadelphia, Pa., on the brief), for appellant.
Marvin M. Neuman, Philadelphia, ppa., amicus curiae.
Before GOODRICH, McLAUGHLIN and KALODNER, Circuit Judges.
PER CURIAM.


1
The order of the District Court will be affirmed.